DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 14, drawn to a communication device which communicates over the neutral line and the ground, classified in H04B 3/54.
II. Claims 9-13, 15, and 16, drawn to a communication device having a processor which bridges communication between two phase lines, classified in H04B 3/54.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as in single phase systems.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Benjamin Mak on 05/27/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-8 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13, 15, and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 2-8 are objected to because of the following informalities:  Claims 2-8 recite the limitation “A communication device” in line 1 of each claim. This appears to mean “The communication device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blose U.S. Patent No. 3,702,460 (hereinafter “Blose”).
Regarding claim 1, Blose teaches a communication device (refer to terminal processor 13)(fig.1), comprising: a first contact (i.e. first contact in the figure below)(fig.1) configured for electrical connection to a neutral power line (i.e. neutral 20)(fig.1), and a second contact (i.e. second contact in the figure below)(fig.1) configured for electrical connection to ground (i.e. system ground 32)(fig.1); a processor (i.e. shift register 46)(fig.5); and a communication subsystem (i.e. transducer 31)(fig.5) configured for wired communications over the neutral power line to the ground (implicit)(refer to fig.1).

    PNG
    media_image1.png
    763
    675
    media_image1.png
    Greyscale

Regarding claim 3, Blose teaches a communication device as recited in claim 1, wherein the wired communications comprise sending a RF signal over the neutral line (refer to col. 1 lines 3-9).
Regarding claim 14, Blose teaches a communication device, comprising: a neutral contact (i.e. first contact in the figure above)(fig.1) for connection to a neutral power line (i.e. neutral 20)(fig.1); a ground contact (i.e. second contact in the figure above)(fig.1) for connection to ground (i.e. system ground 32)(fig.1); and a communication subsystem (i.e. transducer 31)(fig.5) for communicating over the neutral power line to the ground (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blose as applied to claim 1 above, and further in view of Jonkman U.S. Patent No. 9,197,339 (hereinafter “Jonkman”).
Regarding claim 2, Blose teaches a communication device as recited in claim 1, however Blose does not teach wherein the wired communications comprise inserting a DC signal over the neutral line and modulating the DC signal. However Jonkman teaches wherein the wired communications comprise inserting a DC signal over the neutral line and modulating the DC signal (refer to col. 11 lines 30-39). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blose to include the DC modulation of Jonkman to provide the advantage of using a method of communication commonly used by modems, thereby allowing easier interconnection between devices.
Claim(s) 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blose as applied to claim 1 above, and further in view of Dent et al. U.S. Patent Application 2016/0224083 (hereinafter “Dent”).
Regarding claim 4, Blose teaches a communication device as recited in claim 1, wherein the wired communications continue when a hot power line is opened (inherent)(since the communication is over the neutral and the ground, the hot power line is irrelevant to the communication), however Blose does not teach wherein a circuit breaker of a breaker panel opens the hot power line. However Dent teaches wherein a circuit breaker of a breaker panel opens the hot power line (refer to figure 7)(refer also to circuit breakers 301 and Power distribution box 300)(fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication device of Blose to apply it to a panel, meter, and appliances of Dent to provide the advantage of allowing the full power distribution system to communicate with all of its different parts in order to create a more efficient system which delivers power as needed to all of its components and prevents the interruption of power to more components than necessary.
Regarding claim 5, Blose teaches a communication device as recited in claim 1, wherein the wired communications bypass distribution equipment (refer to col. 2 lines 40-67), however Blose does not teach wherein the distribution equipment is  a circuit breaker panel. However, Dent teaches wherein the distribution equipment is a circuit breaker panel (i.e. Power distribution box 300)(fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication device of Blose to apply it to a panel, meter, and appliances of Dent to provide the advantage of allowing the communication device to function when the hot power line is interrupted.
Regarding claim 6, Blose teaches a communication device as recited in claim 1, however Blose does not teach wherein the communication device is a device comprising a plug for plugging into a plug outlet. However Dent teaches wherein the communication device is a device comprising a plug for plugging into a plug outlet (refer to smart appliance 400)(fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication device of Blose to apply it to a panel, meter, and appliances of Dent to provide the advantage of allowing the full power distribution system to communicate with all of its different parts in order to create a more efficient system which delivers power as needed to all of its components and prevents the interruption of power to more components than necessary.
Regarding claim 8, Blose teaches a communication device as recited in claim 1, however Blose does not teach wherein the communication device is a circuit breaker panel. However Dent teaches wherein the communication device is a circuit breaker panel (i.e. power distribution box 300)(fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication device of Blose to apply it to a panel, meter, and appliances of Dent to provide the advantage of allowing the full power distribution system to communicate with all of its different parts in order to create a more efficient system which delivers power as needed to all of its components and prevents the interruption of power to more components than necessary.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blose as applied to claim 1 above, and further in view of Beierschmitt et al. U.S. Patent Application 2016/0202304 (hereinafter “Beierschmitt”).
Regarding claim 7, Blose teaches a communication device as recited in claim 1, however Blose does not teach wherein the communication device is an electrical receptacle having a plug outlet. However, Beierschmitt teaches wherein the communication device is an electrical receptacle having a plug outlet (i.e. electrical outlets 114, 116, and 118)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication device of Blose to apply it to the electrical outlets of Beierschmitt to provide the advantage of allowing the full power distribution system to communicate with all of its different parts in order to create a more efficient system which delivers power as needed to all of its components and prevents the interruption of power to more components than necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839